
  Kuwait 1962 (reinst. 1992)
  
  

  

  


Preamble


In the Name of God the Compassionate, the Merciful


We, Abdallah Al Salem Al Sabah, Amir of the State of Kuwait,


Desirous of fulfilling all of the exigencies of democratic rule in our beloved homeland;


Confident in the role this Nation can play in the wake of Arab nationalism, of service to world peace and of civilization;


Striving towards a better future in which the Nation may enjoy an abundance of comfort and a higher international standing, a future which shall provide citizens with ample political freedom, equality and social justice as well, which shall brace the props of those traits in which the Arab spirit is kneaded such as pride in the dignity of the individual, jealous watch over the commune bonum, counsel in rule and safeguard of the homeland's unity and stability;


After perusal of Ordinance No. 1/1962 regarding the organic system of rule during the transitional period;


And in accordance with the decision of the Constituent Assembly:


Hereby sanction and promulgate this Constitution.



Part I. The State and the System of Government



Article 1


Kuwait is an Arab, independent, fully sovereign State. There shall be no surrender of its sovereignty nor cession of any part of its territories.


The people of Kuwait are part of the Arab Nation.



Article 2


The religion of the State is Islam and Islamic Law shall be a main source of legislation.



Article 3


Arabic is the official language of the State.



Article 4


Kuwait is a hereditary Amirate held in succession in the descendants of the Mubarak Al Sabah.


The Heir Apparent shall be appointed within a period not exceeding one year from the date of the Amir's investiture, and his appointment shall follow his nomination by the Amir and the swearing of fealty to him by a consenting majority of the members composing the National Assembly sitting in special session.


Where the appointment does not proceed as indicated above, the Amir shall nominate at least three of the above-mentioned lineage to the heirdom and the Assembly shall swear fealty to one of them as Heir Apparent.


To qualify, the Heir Apparent must have attained the age of majority, must be endowed with reason and must be a legitimate son of Muslim parents.


All of the provisions governing the succession to the Principality shall be set out in a special Ordinance to be promulgated within one year from the coming into force of this Constitution. This special Ordinance shall have force of constitutional law and may not therefore be amended save in the manner prescribed for the amendment of the Constitution itself.



Article 5


The Law shall describe the Flag of the State, its Emblem, its Insignia, its Decorations and its National Anthem.



Article 6


Kuwait's system of government is democratic; sovereignty is vested in the Nation as the source of all authority; and the exercise of that sovereignty shall be as set out in this Constitution.



Part II. The Basic Foundations of Kuwaiti Society



Article 7


Justice, freedom and equality are the pillars of society; and cooperation and compassion are the firm link binding all citizens.



Article 8


The State shall preserve the pillars of society and shall guarantee security, tranquillity and equal opportunity to all citizens.



Article 9


The family is the foundation of society; its mainstays are religion, morals and the love of country. The Law shall preserve its entity, shall strengthen its bonds and shall, under its aegis, protect mothers and infants.



Article 10


The State shall watch over the youth and shall protect it from exploitation and from moral, corporal and spiritual negligence.



Article 11


The State shall guarantee assistance to citizens in their old age, in sickness or in disability. It shall also provide them with social insurance services, social help and medical care.



Article 12


The State shall maintain the Islamic and Arab heritage and shall share in the path of civilization and humanitarianism.



Article 13


Education is a cornerstone in social advancement. The State shall guarantee and tend it.



Article 14


The State shall supervise education, literature and the arts, and shall encourage scientific research.



Article 15


The State shall care for public health through measures of precaution and cure of diseases and epidemics.



Article 16


Ownership, capital and labor are the mainstays of the State's social entity and of national wealth. They all are individual rights with social functions regulated by Law.



Article 17


Public property is inviolable and its protection is the duty of every citizen.



Article 18


Private ownership is safeguarded. No person shall be prevented from disposing of his property save within the limits of the Law; and no person shall suffer expropriation save for the public benefit in the cases determined and in the manner prescribed by Law provided that he be equitably compensated therefor.


Inheritance is a right governed by Islamic Law.



Article 19


General confiscation of property is prohibited; and only by Court Judgment, in the circumstances described by the Law, can private confiscation as a punitive measure be imposed.



Article 20


National economy is based upon social justice; its mainstay is a balanced cooperation between public and private enterprise; its aims are the realization of economic development, the increase of production, the raising of the standard of living, and the substantiation of the citizens' prosperity, all within the limits of the Law.



Article 21


All of the natural wealth and resources are the property of the State. The State shall preserve and properly exploit those resources, heedful of its own security and national economy requisites.



Article 22


While keeping to the rules of social justice the Law shall, on economic principles, regulate the relations between laborers and employers and the relations between landlords and their tenants.



Article 23


The State shall encourage cooperation and savings and shall supervise the organization of trusts.



Article 24


The basis of taxation and of public expenditure shall be the achievement of social justice.



Article 25


The State shall guarantee the solidarity of Society in bearing burdens arising from catastrophes and public calamities and shall guarantee compensation to those sustaining damages by reason of war or in the performance of their military duties.



Article 26


Public functions are a national service entrusted to those holding positions of responsibility and the aim of State functionaries in the performance of their duties shall be the public interest.


Save in the cases defined by Law aliens shall not be entrusted with public functions.



Part III. Public Rights and Obligations



Article 27


Kuwaiti nationality shall be determined by Law.


No relinquishment or withdrawal of nationality shall be permissible save within the limits of the Law.



Article 28


No Kuwaiti may be deported from Kuwait or prevented from returning to it.



Article 29


The people are peers in human dignity and have, in the eyes of the Law, equal public rights and obligations. There shall be made no differentiation among them because of gender, origin, language or religion.



Article 30


Personal liberty is guaranteed.



Article 31


No person may be arrested, imprisoned, searched, have his residence restricted or be restrained in liberty of residence or of movement save in conformity with the provisions of the Law.


No person shall be subjected to torture or to ignominious treatment.



Article 32


Crime and punishment will be regulated by Law. Criminal punishment shall not be inflicted on the basis of ex post facto laws.



Article 33


Punishment is personal.



Article 34


The accused is innocent until proved guilty in a Court of Law which shall guarantee him the necessary sureties to exercise his right of defense.


The accused shall not be bodily or mentally injured.



Article 35


Freedom of belief is unrestricted. The State shall protect freedom in the observance of  religious rites established by custom, provided such observance does not conflict with morals or disturb public order.



Article 36


Freedom of opinion and scientific research is guaranteed. Subject to the conditions and stipulations specified by Law, every person shall have the right to express his opinion by speaking or writing or otherwise.



Article 37


Freedom of the press and of publication is guaranteed, subject to the conditions and stipulations prescribed by Law.



Article 38


The home is inviolable; therefore, save in the cases determined by Law and in the manner stipulated therein, no person may enter any home without the dweller's permission.



Article 39


The freedom of postal, telegraphic and telephonic communications is safeguarded and their secrecy is guaranteed. Censorship of letters or disclosure of their secrecy shall not be permissible save in such cases as are set out in the Law and in conformity with the procedure stipulated therein.



Article 40


In conformity with the Law and with in the limits of public order and morals, education for Kuwaitis is a right guaranteed by the State. In compliance with the Law, education is compulsory and gratis in its first stages.


The Law shall lay down the necessary plans to eradicate illiteracy.


The State shall take special care of the physical, moral and intellectual development of youth.



Article 41


Every Kuwaiti shall have the right to work and to choose the nature of his occupation.


Work is the duty of every citizen. Dignity requires it and the public welfare ordains it. The State shall make work available to citizens and shall see to the equity of its conditions.



Article 42


No coercive labor shall be imposed on any one save in cases of national emergency determined by Law and with equitable compensation.



Article 43


The liberty of forming societies and unions on a national basis and by peaceful means is guaranteed in conformity with the conditions and the stipulations specified by Law; and no person shall be constrained to join any society or union.



Article 44


Individuals have the right to meet without need for permission or prior notification; no member of the Security Force shall be allowed to attend their private meetings.


Public assemblies, processions and gatherings are permitted in accordance with the conditions and the stipulations defined by Law provided the objects and the means of the gathering be peaceful and not incompatible with morals.



Article 45


Every individual may address public authorities in writing and over his own signature. Addressing the authorities in the name of a group shall be permissible only to duly constituted organizations.



Article 46


Extradition of political refugees is prohibited.



Article 47


Defense of the country is a sacred duty; the discharge of military service, an honor for the citizen, shall be regulated by Law.



Article 48


Payment of taxes and contribution to public expenditure are a duty in conformity with the Law.


The Law shall exempt small incomes from taxation in order to guarantee a minimum income for living.



Article 49


The observance of public order and the respect of public morals are an obligation on all inhabitants of Kuwait.



Part IV. The Powers



Chapter I. General Provisions



Article 50


In conformity with the provisions of the Constitution the system of government shall be established on the basis of separation and cooperation of powers. No Authority shall be allowed to waive all or part of its jurisdiction as prescribed in this Constitution.



Article 51


In conformity with the Constitution legislative power shall be vested in the Amir and the National Assembly.



Article 52


Executive power shall be vested in the Amir, the Cabinet and the Ministers in the manner specified in the Constitution.



Article 53


Within the limits of the Constitution judicial power shall be vested in the Courts in the Amir's name.



Chapter II. The Head of State



Article 54


The Amir is the Head of the State. His person is safeguarded and inviolable.



Article 55


The Amir shall exercise his powers by the medium of his Ministers.



Article 56


The Amir shall appoint the Prime Minister after the traditional consultations and shall relieve him from his post. He shall also appoint the Ministers and relieve them from their posts on the recommendation of the Prime Minister.


Ministers shall be appointed from among members of the National Assembly or from other quarters.


The entire number of Ministers shall not exceed one third the number of the members of the National Assembly.



Article 57


At the commencement of every legislative session of the National Assembly the formation of the Ministry shall be reconstituted in the manner specified in the preceding Article.



Article 58


The Prime Minister and the Ministers  shall be jointly responsible to the Amir for the general policy of the State; and every Minister shall be answerable for the actions of his Ministry.



Article 59


The Amir shall exercise his constitutional functions only in accordance with the special ordinance mentioned in Article 4.



Article 60


At a special session of the National Assembly and before taking over his functions the Amir shall take the following Oath:


I swear by God Almighty to respect the Constitution and the Laws of the State,  to defend the people's liberties, their  interests and their property, and to  safeguard the Nation's independence and the safety of its territories.



Article 61


Where the Amir absents himself from the Amirate and it is impossible for the Heir Apparent to assume his functions, the Amir shall by decree appoint a Deputy to exercise his functions during his absence. The Decree may include a special provision regulating the exercise of such functions or limiting their sphere of action.



Article 62


The Vice-Amir shall fulfill the conditions stipulated in Article 82 of this Constitution. Should he be a Minister or a member of the National Assembly he shall not participate in the functions of the Ministry or of the Assembly during his period of vice-regency.



Article 63


At a special session of the National Assembly and before assuming his functions the Vice-Amir shall take the Oath prescribed in Article 60 to which shall be added the phrase "and to be loyal to the Amir."


Should the Assembly not be in session the Oath mentioned above shall be taken before the Amir.



Article 64


The provisions embodied in Article 131 of this Constitution shall be applicable to the Vice-Amir.



Article 65


The Amir shall have the right to propose laws and the right to sanction and promulgate them. Such promulgation shall take place with in thirty days from the date of their submission to him by the National Assembly. In case of urgency the period shall be curtailed to seven days; and the determination of the state of urgency shall be by Resolution obtained by a majority of the members composing the National Assembly.


In the promulgation period official holidays shall be deemed dies non.


Where the period determined for the promulgation of the law lapses without the Head of the State requesting its review, such law shall be deemed ratified and shall be promulgated.



Article 66


The request for review of proposed legislation shall be made by means of a Decree setting forth the reasons for the request. Where the National Assembly readopts the proposed legislation by a two-thirds majority of the members composing the Assembly, the Amir shall sanction it and promulgate it within thirty days of his notification. Where such majority does not obtain, the proposed legislation shall not become effective unless at a subsequent session, the National Assembly reaffirms the proposed legislation by a majority of the members constituting the Assembly. In such event, the Amir shall sanction it and shall promulgate it within thirty days of his notification.



Article 67


The Amir is the Commander-in-Chief of the Armed Forces. He shall appoint or dismiss Officers in compliance with the Law.



Article 68


The Amir shall declare defensive war by Decree. Aggressive war, however, is prohibited.



Article 69


The Amir shall proclaim Martial Law in cases of emergency as determined by Statute and in accordance with the procedure stipulated therein. Martial Law shall be proclaimed by Decree, and that Decree shall be submitted to the National Assembly within the fifteen days to decide the course of Martial Law. Where this takes place during the Assembly's recess the matter shall be submitted to the new Assembly at its first meeting.


The continuance of Martial Law shall be subject to promulgation of a Resolution passed by a majority of the members constituting the Assembly. In all circumstances the matter must be referred, under the aforementioned conditions, to the National Assembly every three months.



Article 70


The Amir shall conclude treaties by Decree and shall communicate them immediately, accompanied by relevant details, to the National Assembly. After ratification, sanction and publication in the Official Gazette the treaty shall have force of law.


Peace treaties and treaties of alliance, treaties pertaining to State domains, to its natural wealth, to sovereignty rights, to citizens' public or private rights, treaties relating to shipping and residence, and treaties involving the State Treasury in certain expenditure unprovided for in the Budget or involving an amendment to the laws of Kuwait, shall require, for their enforcement, an enactment of a law. In no circumstance shall the treaty include any secret proviso conflicting with its disclosed terms.



Article 71


Where incidents requiring urgent action occur between sessions of the National Assembly or during its dissolution the Amir may, in such cases, promulgate decrees that shall have force of law provided they do not infringe on the Constitution or tamper with the estimates appearing in the Budgetary Law.


Such decrees shall be submitted to the National Assembly within fifteen days of their promulgation should the Assembly be in session, and at its first meeting following its dissolution should it have been dissolved, or following its lawful prorogation. Where the decrees are not so submitted, their force of law shall ipso facto cease, without necessity for the promulgation of a Resolution to that purport, with retroactive effect. Should they, however, upon submission, be unratified by the Assembly, their force of law shall cease retroactively save where the Assembly considered sanctioning their enforcement at the previous session or where it considered settling in another manner any measures resulting therefrom.



Article 72


The Amir shall, by means of decrees, lay down the necessary rules for the enforcement of laws in such manner as to avoid any amendment there to, or suspension thereof, or exemption from their execution. The Law may provide instruments of a lower order than the Decree for the enactment of the necessary regulations to govern its enforcement.



Article 73


The Amir shall, by means of decrees, lay down control regulations and other necessary rules for the organization of public offices and departments in such manner as to avoid conflict with the laws.



Article 74


The Amir shall appoint civil and military personnel and political representatives to foreign States and shall discharge them in compliance with the Law. He shall also receive representatives of foreign States delegated to the country.



Article 75


The Amir may, by Decree, grant pardon or attenuate punishment. Amnesty, however, may not be granted save by Law and only in respect of offenses committed prior to the proposal of a law granting amnesty.



Article 76


The Amir shall award orders of merit in accordance with the Law.



Article 77


Currency shall be minted in the Amir's name in accordance with the Law.



Article 78


Upon his investiture, the yearly allowance of the Head of the State for the period of his rule shall be determined by Statute.



Chapter III. The Legislature



Article 79


No law shall be promulgated save upon ratification by the National Assembly and sanction by the Amir.



Article 80


The National Assembly shall be composed of fifty members elected by general direct secret ballot in accordance with the provisions of the Electoral Law.


Ministers who are not elected to the National Assembly shall be considered members of the Assembly by virtue of their functions.



Article 81


Election constituencies shall be determined by Statute.



Article 82


A member of the National Assembly must:







a.
be originally of Kuwaiti nationality in accordance with the Law;






b.
fulfill the voter's qualifications in accordance with the Electoral Law;






c.
have attained at least the age of thirty Gregorian calendar years on election day; and






d.
have a sound reading and writing knowledge of Arabic.





Article 83


The National Assembly's term shall be four Gregorian calendar years dating from its first meeting. While complying with the provision of Article 107 renewal shall take place in the course of the sixty days preceding the close of that term.


Members whose tenure of office has been completed may be re-elected.


The lawful term may not be extended save for a war contingency and such extension shall be enacted by Statute.



Article 84


Where for any reason there occurs a vacancy at the National Assembly before the close of its term, a substitute shall be elected in replacement within two months from the date of the Assembly's notification of that vacancy. The new member's term shall run to the termination of his predecessor's.


Where the vacancy occurs during the six months immediately preceding the close of the Assembly's lawful term there shall be no election of a member substitute.



Article 85


The National Assembly's annual session shall be of not less than eight months duration and the session shall not be finally adjourned before the passing of the Budget.



Article 86


The Assembly shall hold its ordinary session at the Amir's invitation during the month of October of every year. Should no summoning Decree be promulgated before October 1st, the third Saturday of that month, 9 A.M.,, shall be deemed the session's appointment date. Should that date fall on an official holiday the Assembly shall convene in the morning of the first day following that holiday.



Article 87


To the exclusion of the provisions of the two preceding Articles, the Amir shall convene the National Assembly to its first meeting after the general elections within two weeks of the date of the conclusion of those elections. While complying with the provision of the preceding Article, should no summoning Decree be promulgated within that period, the Assembly shall be deemed convened to meet in the morning of the day following the two weeks mentioned above.


Where the date appointed for the National Assembly's convention at that session is later than the annual appointment date stipulated in Article 86 of the Constitution, the term defined in Article 85 shall be reduced by the difference between the two appointment dates mentioned.



Article 88


By Decree should the Amir find it necessary, or upon the request of a majority of its members, the National Assembly may be summoned to an extraordinary convention.


At the extraordinary convention, the Assembly shall not, save with the Cabinet's approval, debate matters other than those for which it was convoked.



Article 89


The Amir shall proclaim the prorogation of the sessions, ordinary and extraordinary.



Article 90


Every meeting convened by the Assembly at a time and place other than those determined for its meeting shall be void; and by force of law, all resolutions passed therein shall be void.



Article 91


Before taking up his functions at the Assembly or at its Committees a member of the National Assembly shall, at a public meeting of the Assembly, take the following Oath:


I swear by God Almighty to be loyal to the Amir, to respect the Constitution and the laws of the State, to defend the people's liberties, their interests and their property, and to perform my duties faithfully and sincerely.



Article 92


The National Assembly shall, at its first sitting, select for a tenure of office equal to its own, a President and a Vice-President from among its members. Where either of these two seats fall vacant the Assembly shall select a substitute in replacement till the close of its term.


In all cases election shall be by absolute majority of the members present. Where such majority does not obtain on the first ballot, the election shall be repeated with choice restricted to the two candidates who have obtained the most votes. Should a third candidate return an equal number of votes to the second, he shall also be included in the second ballot, in which case the election shall be by relative majority. Should, finally, more than one candidate return a relative majority, the selection shall be determined by lot.


Until election of the President, the first sitting shall be presided by the Oldest Member.



Article 93


In the course of the first week of its annual session, the Assembly shall form Committees necessary to carry on its work. These Committees may conduct business during the Assembly's recess preparatory to the submission of their reports to the Assembly.



Article 94


The National Assembly's sessions are public. They may be held in camera upon request of the Government or of the President of the Assembly or of ten members. The debate in respect of the request shall take place at a secret session.



Article 95


The National Assembly shall determine the validity of the election of its members and the election shall not be invalidated save by majority of the members composing the Assembly. A law,  however, may commit this jurisdiction to a judicial body.



Article 96


The National Assembly shall be the competent Authority to accept resignation from its membership.



Article 97


The presence of more than half of the members of the National Assembly is necessary for a Quorum. Decisions shall be reached by an absolute majority of members present, except in cases where it is necessary to obtain a special majority.


Where votes show a tie, the matter debated shall be deemed rejected.



Article 98


Upon formation, every Ministry shall submit its program to the National Assembly and the Assembly may express whatever comments it deems appropriate thereon.



Article 99


Every member of the National Assembly is empowered to level at the Prime Minister and the Ministers questions to elucidate matters falling within their competence; and the questioner alone has the right to comment, once only, on the answer.



Article 100


Every member of the National Assembly is empowered to direct interrogations at the Prime Minister and the Ministers on matters falling within their competence.


In cases that are not pressing, and with the Minister's consent, debate on an interrogation shall not take place save after at least eight days from the day of its presentation.


With due observance of the provisions of Articles 101 and 102 of the Constitution, the interrogation may lead to the casting of a vote of confidence at the Assembly.



Article 101


Every Minister shall be responsible to the National Assembly for his Ministry's activities. Where the Assembly returns a vote of no-confidence in any of the Ministers, that Minister shall be deemed relieved of his Ministry from that very date and shall submit his resignation immediately. A vote of confidence in a Minister may not be initiated save at his request or upon a petition signed by ten members following a debated interrogation leveled at him. The Assembly shall not issue its decision on the petition before the lapse of seven days from the date of its submission.


The loss of confidence in a Minister shall be decided by a majority of the members composing the Assembly excluding the Ministers. Ministers shall not participate in the vote of confidence.



Article 102


The Prime Minister shall not be responsible for any Ministry and the casting of a vote of confidence in the Assembly shall not be applicable to him.


However, should the National Assembly, in the manner prescribed in the preceding Article, deem it impossible to cooperate with the Prime Minister, the matter shall be referred to the Head of State; and in that case the Amir shall either relieve the Prime Minister and form a new Cabinet or dissolve the National Assembly.


Should, after dissolution, the new Assembly return with the same majority a motion of non cooperation with the Prime Minister, the latter shall be deemed relieved of his post from the date of the Assembly's decision and a new Cabinet shall be formed.



Article 103


Where the Prime Minister or a Minister relinquishes his post for any reason whatsoever, he shall continue to deal with urgent matters falling within his competence until the appointment of his successor.



Article 104


The Amir shall inaugurate the National Assembly's annual opening with an Amiri Speech which shall include a statement on the country's prevailing conditions, the most important events which occurred during the preceding year, and those projects and reforms which the Government intends to carry out in the course of the new year.


For the inauguration and/or the delivery of the Speech the Amir may depute the Prime Minister.



Article 105


The National Assembly shall set up from among its members a Committee to prepare a reply to the Amiri Speech which shall include the Assembly's remarks and desires. After approval by the Assembly the reply shall be presented to the Amir.



Article 106


The Amir may, by Decree, prorogue the National Assembly's session for a period not exceeding one month. Prorogation shall not be repeated in the same annual session save with the Assembly's consent and for once only. The prorogation period shall not be reckoned in the session's term.



Article 107


The Amir may, by Decree, dissolve the National Assembly, giving the reasons for such dissolution. However, the National Assembly shall not be dissolved again on the same grounds.


Where the Assembly has been dissolved, elections for the new Assembly must be held within a period not exceeding two months from the date of the dissolution.


Where no elections take place within that period the dissolved Assembly shall recover its full constitutional power and shall convene immediately as if there had been no dissolution. It shall resume its activities until election of the new Assembly.



Article 108


A member of the Assembly represents the State in its entirety and safeguards the public interest. No Organization shall wield any authority over him in the performance of his duties at the Assembly or in its Committees.



Article 109


A member of the National Assembly shall enjoy the right of proposing laws.


Any project of law proposed by a member and rejected by the National Assembly shall not be submitted again in that same session.



Article 110


A member of the National Assembly shall be free to voice his opinion at the Assembly or at its Committees. In any circumstance he shall not be held responsible therefor.



Article 111


In the course of a session, and in circumstances other than those relating to offenses where the offender is caught in flagrante de licto, no proceedings such as investigation, search, arrest, imprisonment or any other punitive measure shall be taken against a member save by authorization of the Assembly and provided the Assembly be notified, at its meeting as aforesaid, of the punitive measures to be applied. It shall also be imperative to always notify the Assembly at its first meeting of any measure taken against any of its members during its recess. In all cases, should the Assembly fail to pass a resolution in respect of an application for authorization within one month from the date of its receipt, such failure shall be deemed to be a permission.



Article 112


Upon a petition signed by five members, a public matter may be submitted to the National Assembly for debate to elucidate Government policy in that regard and to exchange views thereon. All members are entitled to participate in the debate.



Article 113


The National Assembly may convey to the Government its desires in respect of public matters. Should the Government find it impossible to take those desires into consideration it shall state its reasons to the Assembly. The Assembly may comment only once on the Government's statement.



Article 114


At any time the National Assembly shall have the right to form investigation Committees or delegate one or more of its members to investigate any matter falling within the Assembly's competence; and the Ministers and all of the civil servants shall produce the certificates, documents and statements required of them.



Article 115


The Assembly shall, from among its annual Committees, form a special Commission to enquire into petitions and complaints submitted to it by citizens. The Commission shall conduct inquiries with the quarters concerned and thereafter notify the petitioner of the result.


A member of the National Assembly shall not be allowed to interfere in the activities of the Judiciary and of the Executive.



Article 116


The Prime Minister and the Ministers shall be heard whenever they request to speak at the National Assembly and they may resort to the assistance of, or delegate whosoever they wish from among the senior civil servants to appear for them. The Assembly shall enjoin the Minister concerned to attend the debate of a matter relating to his Ministry. The Cabinet shall be represented at the Assembly's meetings either by the Prime Minister or by some of its members.



Article 117


The National Assembly shall lay down its internal statutes comprising the routine procedure governing its business and that of its Committees, the rules for debating, voting, questioning and answering and all of the powers stipulated in the Constitution. The internal statutes shall specify the penalties decided upon for a member's infraction of that procedure or for his absence from the Assembly's or the Committees' meetings without legitimate excuse.



Article 118


Keeping order within the National Assembly is the President's responsibility. The Assembly shall have special guards under the command of the President.


No other armed force shall be allowed to enter the Assembly or stand too near its gates save by request of the President.



Article 119


The President, the Vice-President and the members of the National Assembly shall receive a remuneration to be determined by Ordinance. Where those remunerations are amended the amendments shall not become effective before the next legislative session.



Article 120


It shall not be permissible to combine membership in the National Assembly with the assumption of public office save in cases when it is constitutionally permissible. In such cases it is not possible to be remunerated for both positions.


The Law shall determine where other combinations are not possible.



Article 121


A member of the National Assembly shall not during the period of his membership be appointed to the Board of Directors of a Company nor be allowed to participate in contracts entered into by Government or by public organizations.


He shall not during that period be allowed to purchase or rent State property, nor lease to the State nor sell it any of his own property nor barter it, save by means of public auction or tender or by application of the Expropriation regulations.



Article 122


Excepting such members as fill public offices not incompatible with their membership, members of the National Assembly shall not be granted Orders of Merit during the period of their membership.



Chapter IV. The Executive



Section 1. The Cabinet



Article 123


The Cabinet shall exercise control and supervision over the interests of the State. It shall lay down the public policy of the Government, shall follow its execution and shall control the operations in Government departments.



Article 124


The Prime Minister's and the Ministers' salaries shall be determined by Statute.


Unless otherwise specified, the Prime Minister shall be subject to all of the provisions relating to Ministers.



Article 125


Any person entrusted with a Ministry shall fulfill the conditions stipulated in Article 82 of this Constitution.



Article 126


Before assuming their powers the Prime Minister and the Ministers shall take before the Amir the Oath prescribed in Article 91 of this Constitution.



Article 127


The Prime Minister shall preside over the Cabinet's meetings and shall supervise the coordination of the activities of the various Ministries.



Article 128


The Cabinet's deliberations are secret and its decisions shall be issued in the presence of a majority of its members and with the approval of the majority of those present. In case of tie the Prime Minister's vote group shall prevail.


Unless the minority resigns it shall be bound by the opinion of the majority.


In cases requiring the promulgation of a Decree, the Cabinet's decisions shall be submitted for sanction to the Amir.



Article 129


The Prime Minister's resignation or his release from his post entails the resignation of the whole Cabinet or their release from their posts.



Article 130


Every Minister undertakes to supervise the affairs of his Ministry and shall carry out the general Government policy concerning it. He shall also determine the Ministry's policies and supervise their execution.



Article 131


A Minister shall not, during his Ministry, fill in any other public function or practice, even indirectly, or any free profession, or participate in any industrial, commercial or financial enterprise. He also shall not participate in contracts concluded by the Government or by public Organizations, and he shall not combine functions in the Ministry with membership on the Board of Directors of any Company.


He shall also refrain from purchasing or hiring any Government property even through public auction, and he may not lease or sell to the Government any of his property or part thereof, or conclude with it barters thereon.



Article 132


A special Ordinance shall define criminal offenses committed by Ministers in the performance of their duties and shall determine prosecution and trial proceedings as well as the competent Authority for such trials without violation of other Ordinances concerning their actions or their commission of petty offenses and the civil responsibilities arising therefrom.



Article 133


The Law shall regulate public Organizations and Municipal administrative bodies in such manner as to guarantee their autonomy under the aegis of the State's guidance and control.



Section 2. Finance



Article 134


The imposition, the amendment and the abolition of public levies shall not be enforce able save by Law. None shall be exempted from paying them in full or in part save in the cases provided for in the Law, and no one shall be required to pay other than those taxes, fees or charges save within the limits of the Law.



Article 135


The Law shall define the special provisions relative to the collection of public monies and the manner in which they shall be disbursed.



Article 136


Public loans shall be determined by Statute. The State may grant or guarantee a loan by Law or within the limits of the provisions approved for that purpose in the Budgetary Law.



Article 137


Public organizations and local public corporate bodies may grant or guarantee a loan in conformity with the Law.



Article 138


The Law shall define the provisions relating to the preservation of State properties, their administration, the conditions governing the manner of their disposal and the limits within which the cession of any part thereof may be permissible.



Article 139


The fiscal year shall be determined by Statute.



Article 140


The State shall prepare the comprehensive annual Budget scheme of the State's revenues and expenditure and shall submit it to the National Assembly at least two months before the close of the fiscal year for examination and ratification.



Article 141


The Budget shall be debated at the National Assembly, Head by Head. No allocation of any of the public revenues may be assigned to any specific expense item save by Law.



Article 142


The Law may prescribe the provision of specified sums for more than one year should the nature of the expenditure demand it, provided that in each successive Budget the provision pertaining to it be incorporated therein, or provided a Budget extraordinary be prepared for that purpose for more than one fiscal year.



Article 143


Budgetary Law shall not include any stipulation regarding the imposition of a new tax, the increase of an existing tax, the amendment of a law in force, or the elusion of the promulgation of a special law concerning a matter in respect of which this Constitution prescribes the promulgation of a law.



Article 144


The public Budget shall be promulgated by Statute.



Article 145


Where the Budgetary Law is not promulgated before the beginning of the fiscal year the basis of the old Budget shall be adhered to until its issue. Revenues shall be collected and expenditure shall be incurred in compliance with the laws applicable at the close of the said year.


Where the National Assembly has approved certain Heads of the new Budget, action shall be taken according to those heads.



Article 146


Every expenditure not shown in the Budget or in excess of the estimates incorporated therein must be provided for by Law: likewise, the transfer of any sum from any one Head of the Budget to another.



Article 147


In no circumstance shall the maximum estimated expenditure shown in the Budgetary Law and the laws amending it be exceeded.



Article 148


The Law shall determine public Budgets, separate and supplementary. They shall be governed by the provisions of the State's Budgetary Law.



Article 149


The Annual Report of the State's financial administration for the preceding year shall be submitted to the National Assembly within four months following the close of the fiscal year for study and approval.



Article 150


The Government shall submit to the National Assembly a statement on the State's financial situation at least once during the course of every one of its normal sessions.



Article 151


The Law shall set up an Audit Bureau and shall guarantee its autonomy. The Bureau shall be an adjunct of the National Assembly, shall assist the Government and the National Assembly in controlling and supervising the collection of the State's revenues and the incurrence of its expenditure within the limits of the Budget, and shall submit to both, the Government and the National Assembly, an Annual Report on its activities accompanied by its observations.



Article 152


Any concession for the exploitation of a natural resource or of a public utility shall be granted only by Law and for a determinate period. Preliminary measures shall guarantee the facilitation of exploration and discovery and shall ensure publicity and competition.



Article 153


No monopoly shall be granted save by Law and for a determinate period.



Article 154


Banks and currency shall be regulated by Law, and the Law shall determine weights and measures.



Article 155


The Law shall regulate matters concerning emoluments, salaries and wages, allowances, grants-in-aid and compensations which the State Treasury shall incur.



Article 156


The Law shall lay down the provisions governing the budgets and the annual financial reports of local public corporate bodies and organizations.



Section 3. The Military



Article 157


Peace is the aim of the State. The safety of the State, which is part of the safety and the greater Arab Nation, is a trust in every citizen's hands.



Article 158


Military service shall be regulated by Law.



Article 159


In compliance with the Law the State alone shall establish the Armed Forces and the Public Security bodies.



Article 160


Total or partial mobilization shall be regulated by Law.



Article 161


In accordance with the Law there shall be established a Supreme Defense Council which shall assume responsibilities of defense, of preservation of the Country's safety, and of supervision of the Armed Forces.



Chapter V. The Judiciary



Article 162


The honor of the Judiciary and the integrity and justness of Judges are the foundation of Rule and the guarantee of rights and liberties.



Article 163


No Authority may wield any dominion over a Judge in his rendering of justice and in no circumstance shall interference be permissible in its performance. The Law shall guarantee the autonomy of the Judiciary and define the Judges' warranties, the provisions concerning them, and the conditions governing their immunity from dismissal.



Article 164


The Law shall organize all of the Courts and their degrees and shall define their functions and jurisdictions. Save in the case of Martial Law, Military Courts shall be restricted to deal with military offenses committed by members of the Armed and Public Security Forces within the limits prescribed by Law.



Article 165


Save in exceptional cases determined by Law, Court hearings shall be public.



Article 166


The right to litigation is guaranteed to all. The Law shall determine the procedure and the conditions necessary for the exercise of that right.



Article 167


The Public Prosecution shall, in the name of Society, bring public lawsuits, supervise matters relating to judicial seizures, and watch over the application of penal codes, the pursuit of offenders and the execution of sentences. The Law shall organize that body, regulate its jurisdiction and define the conditions and warranties of those entrusted with its functions.


Exceptionally, and in accordance with the provisions determined by Law, the bringing of public lawsuits regarding misdemeanors may be committed by Law to the Public Security Authorities.



Article 168


The Judiciary shall have a Supreme Council which the Law shall regulate and whose competence it shall determine.



Article 169


The Law shall regulate the settlement of administrative disputes by medium of a Chamber or Special Court. The Law shall define the Chamber's organic rules and the manner in which it shall exercise Administrative Law including, in regard to administrative resolutions infringing the Law, the power to expunge and to compensate.



Article 170


The Law shall organize the body whose function shall be to give legal opinion to the Ministries and other public agencies, and to elaborate projects of laws and regulations. The Law shall also organize representation of the State and of all public bodies before the legal Authorities.



Article 171


A State Council may be established by Law to deal with the functions of Administrative Law and with the interpretation and elaboration stipulated in the two preceding Articles.



Article 172


The Law shall determine the method for deciding disputes concerning jurisdiction between branches of the Judiciary and conflicting decisions.



Article 173


The Law shall determine the competent legal Authority to deal with the settlement of disputes in respect to the constitutionality of laws and regulations and shall determine this authority's jurisdiction and the procedure it shall follow.


The Law shall guarantee to both, the Government and those concerned, the right to challenge the constitutionality of laws and regulations before that Authority.


Where the above-mentioned Authority rules the law or the regulation to be unconstitutional that law or regulation shall be deemed null and void.



Part V. General and Temporary Provisions



Article 174


The Amir and one third of the National Assembly have the right to propose the amendment of this Constitution by alteration or by deletion of one or more of its provisions or by the addition of new provisions.


Where the Amir and a majority of the members composing the Assembly agree on the amendment in principio et in substantia, the Assembly shall debate the proposed Bill, article by article. The passing of the Bill shall, however, be conditioned by the consent of two thirds of the members composing the Assembly. The amendment shall not come into force before its sanction and promulgation by the Amir. Articles 65 and 66 of this Constitution are excepted.


Where the amendment Bill is rejected in principle or in substance it shall not be re-submitted before the lapse of one year from the date of the rejection.


A proposal for the amendment of this Constitution shall not be permissible before the lapse of five years from the date of its coming into force.



Article 175


Provisions relating to the Amiri Regime in Kuwait and the principles of liberty and equality stipulated in this Constitution may not be proposed for amendment unless such amendment concerns the title of the Amirate mutato nomine or an increase of the guarantees of liberty and equality.



Article 176


The Amir's powers as defined in the Constitution may not be proposed for amendment while he is being deputized.



Article 177


The application of the provisions of this Constitution shall not invalidate the obligations of Kuwait's Treaties and Agreements with States and International bodies.



Article 178


Ordinances shall be published in the Official Gazette within two weeks of their enactment and shall come into force within one month from the date of their publication. That period may be extended or curtailed by a special proviso in the Ordinance itself.



Article 179


Law provisions shall become applicable only from the date of their coming into force and shall have no retroactive effect. In Articles other than those stipulating punitive measures it may be permissible, with the consent of the majority of members composing the Assembly, to provide otherwise by Law.



Article 180


All of the dictates laid down by Law, regulations, decrees, orders, and decisions operative at the time of the coming into force of this Constitution shall remain in force unless amended or abrogated in compliance with the order established by this Constitution and provided they do not conflict with any of its provisions.



Article 181


No provision of this Constitution may be suspended save in the course of Martial Law and within the limits determined by Law. National Assembly conventions may not, in any circumstance, be suspended during that period, nor may the immunity of its members be violated.



Article 182


This Constitution shall be published in the Official Gazette and shall come into force from the date of the National Assembly's meeting provided such meeting does not take place later than the month of January, 1963.



Article 183


Ordinance No. 1/1962 governing the fundamental system of rule during the transitional period shall remain operative until the meeting of the National Assembly, and present members of the Constituent Assembly shall continue to exercise their functions as set out in the above-mentioned Ordinance.

